DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 6, 8 – 11, and 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adoni et al (US 2019/0073591) in view of HOWELL et al (US 2017/0211936).
As to claim 1, Adoni et al teaches a method performed by a computer (paragraph [0007]...a computer system), the method comprising: 
generating a plurality of models (paragraph [0006]...a genetic algorithm may generate a large number of models) by repeatedly executing genetic programming (paragraph [0006]...a genetic algorithm 110) that receives a training data set (paragraph [0032]...trained model 182) as an input (paragraph [0032]...the backpropagation trainer 180 may utilize a portion, but not all of the input data set 102 to train the connection weights of the trainable model 122, thereby generating a trained model 182. For example, the portion of the input data set 102 may be input into the trainable model 122, which may in turn generate output data);
generating, for each of the plurality of models, a fitness value (paragraph [0034]...the fitness function 140 may be applied to the trained model 182 to generate a fitness value) that represents a degree of conformity between a corresponding model of the plurality of models and the training data set (paragraph [0024]... The fitness data 240 may indicate how well the model 200 models the input data set 102  ;  paragraph [0034]... The backpropagation trainer 180 may be turned off (e.g., disabled) based on a convergence metric, such as a  fitness of the trained model 182 generated by the backpropagation trainer 180. For example, the fitness function 140 may be applied to the trained model 182 to generate a fitness value, and if the fitness value fails to satisfy a threshold (or if a difference between the fitness value and a fitness value associated with the trainable model 122 fails to satisfy the threshold), backpropagation training may be disabled for Y epochs (e.g., trained models may not be generated and provided to the backpropagation trainer 180 until Y epochs have passed, where Y is any positive integer)... backpropagation trainer 180 may be used to train models in situations in which the trained models represent sufficient improvements (as compared to outputs of the genetic algorithm 110)); 
calculating an indicator for each of the plurality of models (paragraph [0024]...the species ID 230 may indicate which of a plurality of species the model 200 is classified in); 
classifying the plurality of models into a plurality of clusters, by using the indicator calculated for each of the plurality of models (paragraph [0045]... the second stage 350 may include clustering the models into species based on genetic distance. In a particular aspect the species ID 230 of each of the models may be set to a value corresponding to the species that the models  has been clustered into); 
selecting, from the clusters, a cluster (paragraph [0046]...the genetic algorithm genetic algorithm 110 may maintain a data structure that tracks the fitness of each species across multiple epochs. Based on the species fitness, the genetic algorithm 110 may identify the “fittest” species, shaded and denoted in FIG. 4 as “elite species.” Although three elite species 410, 420, and 430 are shown in FIG. 4, it is to be understood that in alternate examples a different number of elite species may be identified); 
	selecting, from the models belonging to the selected cluster, a model with a greatest fitness value (paragraph [0048]...models 460,462, and 464 are the “overall elites” in the illustrated example).
Adoni et al fails to explicitly show/teach selecting, from the clusters, a cluster to which a largest number of the models belong.
However, HOWELL et al teaches selecting, from the clusters, a cluster to which a largest number of the models belong (paragraph [0028]... similar calibration models will be clustered together. Calibration models forming the largest cluster have the highest consistency. The current best calibration model 316 is chosen based on both quality and consistency; e.g., the  best model could be the model within the largest cluster   that has the highest quality; the best model could also be produced as a quality weighted average of all the models in the largest cluster).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Adoni et al to select, from the clusters, a cluster to which a largest number of the models belong, as in in HOWELL et al for the purpose of having the highest consistency. 

As to claim 3, Adoni et al teaches a method wherein in classifying of the plurality of models , the plurality of models are classified into the plurality of clusters so as to maximize a distance between the plurality of clusters, by using a predetermined clustering method (paragraph [0072]... [0072] As shown in FIG. 7, the second stage 750 may include clustering the models into species based on genetic distance. In a particular aspect, the species ID 230 of each of the models may be set to a value corresponding to the species that the model has been clustered into).

As to claim 4, Adoni et al teaches the method wherein the predetermined clustering method is Ward’s method, a group average method, a shortest distance method, or a longest distance method (paragraph [0099]...the genetic algorithm may continue while backpropagation training occurs. For example, the method 1200 may include grouping the input population of models into species based on genetic distance, at 1210, and determining species fitness of each species, at 1212. To illustrate, the models of the input set 120 may be grouped into species and species fitness may be evaluated as described with reference to FIGS. 1, 7, and 8.).

As to claim 5, Adoni et al teaches the method wherein each of the models is expressed by a function that receives sensor values acquired from one or more sensor as input data, and that outputs a quality value of an object to be inspected (paragraph [0041]...then the data source analyzer 310 processes multiple distinct data sources, such as multiple tables, a multi-source processor 312 may automatically generate a combined data source that can serve as the basis for generating the input data set 102 to be provided to the automated model building engine. In a particular example, the combined data source is a single table that organizes data from each of multiple files, where the pre-processor 104 may add, remove, and/or rename certain columns. To illustrate, consider a system that includes multiple sensor s, where each sensor sensor generates timestamped readings that are stored in a file for that sensor. Each row of the file may include a timestamp and a reading, and the name of the file may include a sensor ID of the sensor. In this example, determining the combined data source may include operations such as concatenating the files and adding a sensor ID column that is populated for each row based on the file name of the file the row was originally included in).

Claim 6 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 8 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 9 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 


Claim(s) 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adoni et al (US 2019/0073591) in view of HOWELL et al (US 2017/0211936) and in further view of SPAMINATO et al (US 2017/0169311).
As to claim 2, Adoni et al teaches calculating an indicator for each of the plurality of models (paragraph [0024]... he species ID 230 may indicate which of a plurality of species the model 200 is classified in ; paragraph [0045]... the second stage 350 may include clustering the models into species based on genetic distance. In a particular aspect the species ID 230 of each of the models may be set to a value corresponding to the species that the models  has been clustered into); 
Adoni et al and HOWELL et al both fail to explicitly show/teach that the indicator represents magnitude of variation in output data with respect to variation in input data of a corresponding model; and the indicator is expressed by a scalar quantity vector. 
However, SPAMINATO et al teaches indicator represents magnitude of variation in output data with respect to variation in input data of a corresponding model; and the indicator is expressed by a scalar quantity vector (paragraph [0024]...calculating a weighted average of homologous clusters for the current image frame and the previous image frame in said stream of input frames, wherein said homologous clusters fulfil satisfy the relationship criteria with each other. In an embodiment, the method comprises: calculating a weighted average of homologous clusters for the current image frame and a previous image frame in the stream of image frames. In an embodiment, the method comprises: adding motion  vectors included in merged clusters associated with a previous frame to the filtered motion vectors before grouping the motion vectors in the current frame. In an embodiment, the grouping the filtered motion vectors is based on at least one of distance, magnitude and angle  differences between said filtered motion vectors. In an embodiment, the merging clusters from said set of clusters is based on at least one of distance, magnitude and angle differences between said clusters in said set of clusters).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Adoni et al’s indicator represents magnitude of variation in output data with respect to variation in input data of a corresponding model; and the indicator is expressed by a scalar quantity vector, as in in SPAMINATO et al for the purpose of improving efficiency. 

Claim 7 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez, can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128